                                                                          ____FILED                 ____RECEIVED
          Case 2:19-cr-00233-RFB-EJY Document 36 Filed 07/16/20
                                                       ____ENTERED Page ____SERVED
                                                                        1 of 4 ON
                                                                                        COUNSEL/PARTIES OF RECORD


                                                                                JUL 16, 2020

                                                                                    CLERK US DISTRICT COURT
 1 NICHOLAS A. TRUTANICH                                                              DISTRICT OF NEVADA
   United States Attorney                                                    BY:_________________________DEPUTY
 2 District of Nevada
   Nevada Bar Number 13644
 3 BRIANWHANG
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 (702) 388-6336
   Brian.whang@usdoj.gov
 6 Attorneys for the United States
 7
 8                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
 9
10 UNITED STATES OF AMERICA,                             2: l 9-CR-233-RFB-EJY
11                 Plaintiff,                            Stipulation Modify the Plea Agreement as
                                                         to Alexius Lavell Davis and Order
12          v.
13 ALEXIUS LAVELL DAVIS,
14                 Defendant.
15          The United States of America and Alexius Lavell Davis, and his counsel, Andrew
16 Wong, agree as follows:
17          1.     The government and Alexius Lavell Davis seek to modify the Plea Agreement
18 (ECF No. 25) only as to the forfeiture. The Plea Agreement will remain in effect as to all
19 other aspects of the agreement.
20          2.     The defendant knowingly and voluntarily:
21                 a.        Agrees to the district court imposing the civil judicial forfeiture or the
22 criminal forfeiture of:
23                           i.       a High Standard H-D military .22 caliber pistol, bearing serial
24                                number 187934; and
25                         ii.        any and all ammunition
26 (all of which constitutes property);
27                 b.        Agrees to the abandonment, the civil administrative forfeiture, the civil
28 judicial forfeiture, or the criminal forfeiture of the property;
             Case 2:19-cr-00233-RFB-EJY Document 36 Filed 07/16/20 Page 2 of 4




 1                   C.     Abandons or forfeits the property to the United States;
 2                   d.     Relinquishes all possessory rights, ownership rights, and all rights,
 3   titles, and interests in the property;
 4                  e.      Waives defendant's right to any abandonment proceedings, any civil
 5   administrative forfeiture proceedings, any civil judicial forfeiture proceedings, or any
 6   criminal forfeiture proceedings of the property (proceedings);
 7                  f.      Waives service of process of any and all documents filed in this action
 8   or any proceedings concerning the property arising from the facts and circumstances of this
 9   case;
10                  g.      Waives any further notice to defendant, defendant's agents, or
11   defendant's attorney regarding the abandonment or the forfeiture and disposition of the
12   property;
13                  h.      Agrees not to file any claim, answer, petition, or other documents in,
14   any proceedings concerning the property; agrees not to contest, or to assist any other person
15   or entity in contesting, the forfeiture; and agrees to withdraw immediately any claim,
16   answer, petition, or other documents in any proceedings;
17                  1.      Waives the statute of limitations, the CAPRA requirements, Fed. R..
18   Crim. P. 7, 11, 32.2, and 43(a), including, but not limited to, forfeiture notice in the
19   charging document, the court advising defendant of the forfeiture at the change of plea, the
20   court having a forfeiture hearing, the court making factual findings regarding the forfeiture,
21   the court failing to announce the forfeiture at sentencing, and all constitutional
22   requirements, including but not limited to, the constitutional due process requirements of
23   any proceedings concerning the property;
24                  J.      Waives defendant's right to a jury trial on the forfeiture of the
25   property;
26                  k.      Waives all constitutional, legal, and equitable defenses and claims to
27   the forfeiture or abandonment of the property in any proceedings, including, but not limited
28   to, (1) constitutional or statutory double jeopardy defenses and claims and (2) defenses and
                                                     2
          Case 2:19-cr-00233-RFB-EJY Document 36 Filed 07/16/20 Page 3 of 4




 I   defendant directly to third parties, since August 14, 2019, including the location of the assets
 2   and the identity of any third party.
 3                  s.        The defendant admits the property is any firearm or ammunition
 4   involved in or used in any knowing violation of 18 U.S.C. § 922(g)(l ), and is subject to
 5   forfeiture pursuant to 18 U.S.C. § 924(d)(l ) with 28 U.S.C. § 2461(c).
 6            3.    Each party acknowledges and warrants that its execution of the Stipulation is
 7   free and is voluntary.
 8            4.    The Stipulation contains the entire agreement between the parties.
 9            5.    Except as expressly stated in the Stipulation, no party, officer, agent,
10   employee, representative, or attorney has made any statement or representation to any other
11   party, person, or entity regarding any fact relied upon in entering into the Stipulation, and
12   no party, officer, agent, employee, representative, or attorney relies on such statement or
13   representation in executing the Stipulation.
14            6.   The persons signing the Stipulation warrant and represent that they have full
15   authority to execute the Stipulation and to bind the persons and/ or entities, on whose behal
16   they are signing, to the terms of the Stipulation.
17            7.   This Stipulation shall be construed and interpreted according to federal
18   forfeiture law and federal common law. The jurisdiction and the venue for any dispute
19   related to, and/ or arising from, this Stipulation is the unofficial Southern Division of the
20 United States District Court for the District of Nevada, located in Las Vegas, Nevada.
21            8.   Each party shall bear his or its own attorneys' fees, expenses, interest, and
22   costs.
23            9.   This Stipulation shall not be construed more strictly against one party than
24   against the other merely by virtue of the fact that it may have been prepared primarily by
25   counsel for one of the parties; it being recognized that both parties have contributed
26   substantially and materially to the preparation of this Stipulation.
27   III
28   III
                                                    4
         Case 2:19-cr-00233-RFB-EJY Document 36 Filed 07/16/20 Page 4 of 4




 1          IT IS HEREBY CERTIFIED, pursuant to 28 U.S.C. § 2465(a)(2), that there was
 2   reasonable cause for the seizure and forfeiture of the property.
 3
                 06/19/2020
 4   DATED:
 5
 6
     IIslI Andrew Wong
     ANDREW WONG                                 BRIAN WHANG               (\
 8   Counsel for Alexius Lavell Davis            Assistant United States Attorney
 9   DATED:      06/19/2020
10
11   /Isl/ Andrew Wong for Alexius Davis
     ALEXIUS LAVELL DAVIS
12
13
14                                               IT IS SO ORDERED:
15
16
17
                                                RICHARD F. BOULWARE, II
18                                              UNITED STATES DISTRICT JUDGE
                                                       7/16/2020
                                                DATED: __________            _
19
20
21
22
23
24
25
26
27
28
                                                    5
